DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 7 are objected to because of the following informalities:  Independent claim 1 recites “the first resin insulating layer and the second resin insulating layer cover entire surface of the first surface and the second surface, respectively”, which appears to have a typographical error, and is interpreted as “the first resin insulating layer and the second resin insulating layer cover an entire surface of the first surface and the second surface, respectively”.  Appropriate correction is required. Claims 2 – 7 depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 7,081,675 B2) in view of Sammakia et al. (US 8,518,304 B1, prior art of record) and Paik et al. (KR 10-2011-0035067, prior art of record).
Regarding claim 1, Yim discloses an anisotropic conductive film (e.g. figure 4B, col. 9, line 16) comprising: 
a first resin insulating layer disposed over a first surface of a conductive layer (e.g. first resin insulating layer 242, col. 9, lines 42 – 43, over first (top) surface of conductive layer 244, col. 9, lines 52 - 54); and
a second resin insulating layer disposed over a second surface of the conductive layer (e.g. second resin insulating layer 246, col. 9, lines 60 – 67, over second (bottom) surface of conductive layer 244), 
wherein the conductive layer is disposed between the first resin insulating layer and the second resin insulating layer (as seen in figure 4B) and comprises a base layer (base layer referred to as “second resin  and a plurality of conductive particles arranged in the base layer (e.g. as seen in figure 4B, plurality of conductive particles 243 in resin base layer, col. 9, lines 53 – 54. See also col. 6, lines 36 – 39) and,
wherein the first resin insulating layer and the second resin insulating layer each comprise a same material (e.g. as anticipated or obvious with respect to col. 9, lines 62 – 65, which states that the second resin insulating layer 246 is formed by coating the conductive layer 244 “with the nonconductive first resin composition”, which is the same material used to form the first resin insulating layer 242, as disclosed in col. 9, lines 42 – 43) and have different thicknesses from each other (e.g. as seen in figure 4B, and disclosed in col. 10, lines 5 – 7), and
wherein the first resin insulating layer and the second resin insulating layer cover an entire surface of the first surface and the second surface, respectively (as anticipated or rendered obvious with respect to figure 4B, which shows the first resin insulating layer 242 covering the entire first (top) surface of the conductive layer 244, and the second resin insulating layer 246 covering the entire second (bottom) surface of the conductive layer 244).
Yim is silent with respect to disclosing each of the plurality of conductive particles comprising a plurality of needle-shaped protrusions each having a conical shape.
Sammakia discloses each of a plurality of analogous conductive particles (e.g. figures 4A, 4B, 4C, 5, 6e, conductive particles 20, col. 6, line12) comprise a plurality of needle-shaped protrusions (e.g. needle-shaped protrusions 50, col. 6, line 13 and lines 45 – 50) each having a conical shape (e.g. as seen in figures 4A – 4D, and col. 6, lines 48 – 50. Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04 (IV) (B)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yim such that each of the plurality of conductive particles comprising a plurality of needle-shaped protrusions each having a conical shape since Yim discloses a plurality of conductive particles within a conductive film, and Sammakia discloses a conductive film comprising a plurality of conductive particles such that each of the plurality of conductive particles comprising a plurality of needle-shaped protrusions each having a conical shape. One would have been motivated to have each of the plurality of conductive particles with a plurality of needle-shaped protrusions each having a conical shape in order to reduce thermal interface resistance and improve conductivity between contact pads, as discussed by Sammakia (e.g. col. 2, lines 46 - 50).
Yim is also silent with respect to disclosing a nano fiber connecting the plurality of conductive particles to each other.
Paik discloses a nano fiber connecting a plurality of analogous conductive particles to each other (e.g. abstract with respect to figure 2).


Regarding claim 2, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein each of the plurality of conductive particles comprises a core having elasticity and a base portion including a metal material and surrounding the core (Sammakia: as seen with respect to figure 4A, and disclosed in col. 6, lines 36 - 38 and lines 45 - 46), and wherein the plurality of needle-shaped protrusions are arranged over the base portion (Sammakia: e.g. as seen in figure 4A and disclosed in col. 6, lines 42 - 43).

Regarding claim 3, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 2, wherein the base portion and the plurality of needle-shaped protrusions are integrally formed and each comprise a same material (e.g. as anticipated or rendered obvious with respect to figure 4A of Sammakia).

Regarding claim 4, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein the plurality of conductive particles are spaced apart from each other (e.g. as seen in figure 4B of Yim and figure 5 of Sammakia).

Regarding claim 5, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein the nano fiber comprises a non-conductive polymer material (e.g. as disclosed in Abstract of Paik), the non-conductive polymer material surrounding the plurality of conductive particles (e.g. as seen in figures 2a – 2c of Paik).

Regarding claim 6, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, as cited above, wherein the base layer has a film form (Yim: as seen in figure 4B, base layer of conductive layer 244 has a film form), and wherein the plurality of conductive particles are arranged not to overlap each other in a plan view (e.g. as seen in figures 2 and 5 of Sammakia, conductive particles 20 are not overlapped when looking down from above (i.e. plan view). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yim such that the plurality of conductive particles are 

Regarding claim 7, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein the first resin insulating layer directly contacts the base layer on the first surface and the second resin insulating layer directly contacts the base layer on the second surface (as seen in figure 4B of Yim, whereby the first resin insulating layer 242 directly contacts the base layer of 244 on the first (top) surface and the second resin insulating layer 246 directly contacts the base layer of 244 on the second (bottom) surface).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        March 17, 2021